EXHIBIT 10.2

RESOLUTE FOREST PRODUCTS

EQUITY INCENTIVE PLAN

SECTION 1

GENERAL

 

1.1 Purpose.

The Resolute Forest Products Equity Incentive Plan (previously named the
AbitibiBowater Inc. 2010 Equity Incentive Plan) (the “Plan”) has been
established by Resolute Forest Products Inc. (formerly AbitibiBowater Inc.) (the
“Company”) to (i) attract and retain persons eligible to participate in the Plan
including directors, officers, employees, consultants and advisors of the
Company, its Affiliates and its Subsidiaries; (ii) motivate Participants, by
means of appropriate incentives, to achieve long-range goals; (iii) provide
incentive compensation opportunities that are competitive with those of other
similar companies; and (iv) further align Participants’ interests with those of
the Company’s other stockholders through compensation that is based on the
Company’s common stock; and thereby promote the long-term financial interest of
the Company and the Subsidiaries, including the growth in value of the Company’s
equity and enhancement of long-term stockholder return.

 

1.2 Operation, Administration, and Definitions.

The operation and administration of the Plan, including the Awards made under
the Plan, shall be subject to the provisions of Sections 3 and 7. Capitalized
terms in the Plan shall be defined as set forth in the Plan (including the
definition provisions of Section 2).

SECTION 2

DEFINED TERMS

In addition to the other definitions contained herein, the following definitions
shall apply:

 

2.1 Act.

The term “Act” means the Securities Exchange Act of 1934, as amended, and any
successor thereto. Reference in the Plan to any section of (or rule promulgated
under) the Act shall be deemed to include any rules, regulations or other
interpretative guidance under such section or rule, and any amendments or
successor provisions to such section, rules, regulations or guidance.

 

2.2 Affiliate.

The term “Affiliate” shall have the meaning ascribed to it in Rule 12b-2 of the
Act.

 

2.3 Award.

The term “Award” means any award or benefit granted under the Plan, including,
without limitation, the grant of Options, SARs, Full Value Awards, Cash
Incentive Awards and Performance-Based Compensation.

 

2.4 Board.

The term “Board” means the Board of Directors of the Company.

 

2.5 Cause.

The term “Cause” means, in the case of a particular Award, unless the applicable
Award Agreement states otherwise, (i) the Company, an Affiliate or a Subsidiary
having “cause” to terminate a Participant’s employment or service, as defined in
any employment or consulting agreement between the Participant and the Company,
an Affiliate or a Subsidiary in effect at the time of such termination or
(ii) in the absence of any such employment or consulting agreement (or the
absence of any definition of “Cause” contained therein), (A) the Participant’s
commission of a felony or a crime involving moral turpitude, or other material
act or omission involving dishonesty or fraud, (B) Participant’s engaging in
conduct that would bring or is

 

1



--------------------------------------------------------------------------------

reasonably likely to bring the Company, or any of its Affiliates or Subsidiaries
into public disgrace or disrepute or that would affect the Company’s or any
Affiliate’s or Subsidiary’s business in any material way, (C) the Participant’s
failure to perform duties as reasonably directed by the Company (which, if
reasonably curable, is not cured within 10 days after notice thereof is provided
to the Participant) or (D) the Participant’s gross negligence, willful
malfeasance or material act of disloyalty or other breach of fiduciary duty with
respect to the Company, its Affiliates or Subsidiaries (which, if reasonably
curable, is not cured within 10 days after notice thereof is provided to the
Participant). Any determination of whether Cause exists shall be made by the
Committee in its sole discretion.

 

2.6 Code.

The term “Code” means the Internal Revenue Code of 1986, as amended. A reference
to any provision of the Code shall be deemed to include any regulations or other
interpretative guidance under such section, and any amendments or successor
provisions to such section, regulations or guidance.

 

2.7 Date of Grant.

The term “Date of Grant” means the date on which the granting of an Award is
authorized, or such other date as may be specified in such authorization.

 

2.8 “Detrimental Activity”

means any of the following: (i) unauthorized disclosure of any confidential or
proprietary information of the Company, its Affiliates or Subsidiaries, (ii) any
activity that would be grounds to terminate the Participant’s employment or
service with the Company, an Affiliate or a Subsidiary for Cause, (iii) whether
in writing or orally, maligning, denigrating or disparaging the Company, its
Affiliates, its Subsidiaries, or their respective predecessors and successors,
or any of the current or former directors, officers, employees, shareholders,
partners, members, agents or representatives of any of the foregoing, with
respect to any of their respective past or present activities, or otherwise
publishing (whether in writing or orally) statements that tend to portray any of
the aforementioned persons or entities in an unfavorable light, or (iv) the
breach of any noncompetition, nonsolicitation or other agreement containing
restrictive covenants, with the Company, its Affiliates or Subsidiaries.

 

2.9 Disability.

The term “Disability” shall have the meaning contained in the Company’s
applicable long-term disability plan, or if no such plan exists or the
Participant is not eligible to participate in such plan, then the Participant’s
inability, due to physical or mental incapacity, to substantially perform his
duties and responsibilities for 180 consecutive days. Any determination as to
whether Disability exists shall be made by the Committee in its sole discretion.

 

2.10 Effective Date.

The term “Effective Date” means the later of (i) the effective date of the
Second Amended Joint Plan of Reorganization of AbitibiBowater Inc. and its
Affiliated Debtors, dated August 2, 2010, as confirmed by the United States
Bankruptcy Court for the District of Delaware; and (ii) the date the sanction
order by the Québec Superior Court of Justice shall have been made and entered
and the operation and effect of such order will not have been stayed, reversed
or amended, which sanction order will sanction the plan of reorganization and
compromise jointly filed by certain direct and indirect subsidiaries of Resolute
Forest Products Inc. (formerly named AbitibiBowater Inc.) pursuant to the
provisions of the Companies’ Creditors Arrangement Act (Canada), as such order
may be amended, or supplemented from time to time.

 

2.11 Eligible Individual.

For purposes of the Plan, the term “Eligible Individual” means any employee of
the Company or a Subsidiary, any director, officer, consultant, advisor (who may
be offered securities registrable on Form S-8 of the Securities Act) or other
persons

 

2



--------------------------------------------------------------------------------

providing services to the Company or a Subsidiary; provided, however, that an
ISO may only be granted to an employee of the Company or a Subsidiary. An Award
may be granted to an employee or other individual providing services, in
connection with hiring, retention or otherwise, prior to the date the employee
or individual first performs services for the Company or the Subsidiaries,
provided that such individual has accepted an offer of employment or consultancy
from the Company or a Subsidiary and would satisfy the foregoing once he or she
begins employment with or providing services to the Company or a Subsidiary and
such Awards shall not become vested prior to the date the employee or service
provider first performs such services.

 

2.12 Emergence Date Grant.

The term “Emergence Date Grant” means the grant of an Option or a grant of an
Award of restricted stock units that is approved prior to, at or about the
Effective Date in connection with the emergence of the Company from creditors
protection.

 

2.13 Exercise Price.

The “Exercise Price” of each Option and/or SAR granted under Section 4 shall be
established by the Committee or shall be determined by a method established by
the Committee at the time the Option or SAR is granted. The Exercise Price per
share of Stock shall not be less than 100% of the Fair Market Value of a share
of Stock on the Date of Grant (or, if greater, the par value of a share of
Stock); provided, however, that the Exercise Price for an Emergence Date Grant
that is an Option shall be equal to the arithmetic mean of the per-share closing
trading price of the Stock for the thirty (30) calendar day period commencing on
the Listing Date.

 

2.14 Fair Market Value.

“Fair Market Value” means, on a given date, except as otherwise determined by
the Committee and set forth in an Award Agreement, (i) if the Stock is listed on
a national securities exchange, the simple arithmetic mean between the highest
and lowest prices per share at which the Stock is traded as reported for the
national securities exchange for the day immediately preceding that date, or if
not so traded, the simple arithmetic mean between the closing bid-and-asked
prices thereof as reported for such national securities exchange on the day
immediately preceding that date, rounded to the nearest number within two
decimal places; (ii) if the Stock is not listed on any national securities
exchange but is quoted in an inter-dealer quotation system on a last sale basis,
the simple arithmetic mean between the closing bid-and-asked prices thereof as
reported for such quotation system for the day immediately preceding that date,
rounded to the nearest number within two decimal places; or (iii) if the Stock
is not listed on a national securities exchange or quoted in an inter-dealer
quotation system on a last sale basis, the amount determined by the Committee in
good faith to be the fair market value of the Stock.

 

2.15 ISO.

The term “ISO” means an Option that is intended to satisfy the requirements
applicable to an “incentive stock option” described in section 422(b) of the
Code.

 

2.16 Listing Date.

The date on which the shares of Stock are officially listed or quoted for
trading on the New York Stock Exchange.

 

2.17 Negative Discretion.

The term “Negative Discretion” means the discretion authorized by the Plan to be
applied by the Committee to eliminate or reduce the size of a Performance-Based
Compensation Award consistent with Section 162(m) of the Code.

 

2.18 NQO.

The term “NQO” means an Option that is not intended to be an ISO.

 

3



--------------------------------------------------------------------------------

2.19 Option.

The term “Option” means an ISO or NQO granted under Section 4 which entitles the
Participant to purchase shares of Stock at an Exercise Price established by the
Committee.

 

2.20 Participant.

The term “Participant” means an Eligible Individual who has been selected by the
Committee to participate in the Plan and to receive an Award subject to the
Plan.

 

2.21 Performance-Based Compensation.

The term “Performance-Based Compensation” shall have the meaning ascribed to it
under Code section 162(m) and the regulations thereunder.

 

2.22 “Performance Formula”

shall mean, for a Performance Period, the one or more objective formulae applied
against the relevant Performance Goal to determine, with regard to the
Performance-Based Compensation of a particular Participant, whether all, some
portion but less than all, or none of the Performance-Based Compensation has
been earned for the Performance Period.

 

2.23 “Performance Goals”

shall mean, for a Performance Period, the one or more goals established by the
Committee for the Performance Period based upon the Performance Measures.

 

2.24 Performance Measures

The term “Performance Measures” shall mean the criterion or criteria that the
Committee shall select for purposes of establishing the Performance Goal(s) for
a Performance Period with respect to any Performance-Based Compensation under
the Plan.

 

2.25 “Performance Period”

shall mean the one or more periods of time, as the Committee may select, over
which the attainment of one or more Performance Goals will be measured for the
purpose of determining a Participant’s right to, and the payment of,
Performance-Based Compensation.

 

2.26 Person.

The term “Person” means any individual, firm, corporation, partnership, trust or
other entity.

 

2.27 Securities Act.

The term “Securities Act” means the Securities Act of 1933, as amended, and any
successor thereto. Reference in the Plan to any section of (or rule promulgated
under) the Securities Act shall be deemed to include any rules, regulations or
other interpretative guidance under such section or rule, and any amendments or
successor provisions to such section, rules, regulations or guidance.

 

2.28 Subsidiaries.

For purposes of the Plan, the term “Subsidiary” means any corporation,
partnership, joint venture or other entity during any period in which at least a
fifty percent voting or profits interest is owned, directly or indirectly, by
the Company (or by any entity that is a successor to the Company), and any other
business venture designated by the Committee in which the Company (or any entity
that is a successor to the Company) has a significant interest, as determined in
the discretion of the Committee.

 

2.29 Stock.

The term “Stock” means shares of common stock of the Company, par value $.001
per share (and any stock or other securities into which such common stock may be
converted or into which it may be exchanged).

 

4



--------------------------------------------------------------------------------

SECTION 3

COMMITTEE

 

3.1 Administration.

 

(a) The authority to control and manage the operation and administration of the
Plan shall be vested in a committee (the “Committee”) in accordance with this
Section 3. Unless otherwise specified herein, all references to the Committee
shall refer to the Human Resources and Compensation and Nominating and
Governance Committee of the Company. The Committee shall be selected by the
Board, and shall consist solely of two or more members of the Board who are
intended to qualify as “non-employee directors” under Rule 16b-3 of the Act and
“outside directors” as defined in Treasury Regulation Section 1.162-27(e)(3) (an
“Eligible Director”). If the Committee does not exist, or for any other reason
determined by the Board, and to the extent not prohibited by applicable law or
the applicable rules of any stock exchange, the Board may take any action under
the Plan that would otherwise be the responsibility of the Committee, and upon
such event all references to the Committee shall be deemed to refer to the
Board. However, the fact a Committee member shall fail to qualify as an Eligible
Director shall not invalidate any Award granted by the Committee that is
otherwise validly granted under the Plan.

 

(b)

No member of the Board, the Committee or any employee or agent of the Company
(each such person, an “Indemnifiable Person”) shall be liable for any action
taken or omitted to be taken or any determination made in good faith with
respect to the Plan or any Award hereunder. Each Indemnifiable Person shall be
indemnified and held harmless by the Company against and from any loss, cost,
liability, or expense (including attorneys’ fees) that may be imposed upon or
incurred by such Indemnifiable Person in connection with or resulting from any
action, suit or proceeding to which such Indemnifiable Person may be a party or
in which such Indemnifiable Person may be involved by reason of any action taken
or omitted to be taken or determination made under the Plan or any Award
Agreement and against and from any and all amounts paid by such Indemnifiable
Person with the Company’s approval, in settlement thereof, or paid by such
Indemnifiable Person in satisfaction of any judgment in any such action, suit or
proceeding against such Indemnifiable Person, and the Company shall advance to
such Indemnifiable Person any such expenses promptly upon written request (which
request shall include an undertaking by the Indemnifiable Person to repay the
amount of such advance if it shall ultimately be determined as provided below
that the Indemnifiable Person is not entitled to be indemnified); provided that
the Company shall have the right, at its own expense, to assume and defend any
such action, suit or proceeding and once the Company gives notice of its intent
to assume the defense, the Company shall have sole control over such defense
with counsel of the Company’s choice. The foregoing right of indemnification
shall not be available to an Indemnifiable Person to the extent that a final
judgment or other final adjudication (in either case not subject to further
appeal) binding upon such Indemnifiable Person determines that the acts or
omissions or determinations of such Indemnifiable Person giving rise to the
indemnification claim resulted from such Indemnifiable Person’s fraud or willful
criminal act or omission or that such right of indemnification is otherwise
prohibited by law or by the Company’s Certificate of Incorporation or Bylaws.
The foregoing right of indemnification shall not be exclusive of or otherwise
supersede any other rights of indemnification to which such Indemnifiable

 

5



--------------------------------------------------------------------------------

  Persons may be entitled under the Company’s Certificate of Incorporation or
Bylaws, as a matter of law, individual indemnification agreement or contract or
otherwise, or any other power that the Company may have to indemnify such
Indemnifiable Persons or hold them harmless.

 

3.2 Powers of Committee.

The Committee’s administration of the Plan shall be subject to the following:

 

(a) Subject to the provisions of the Plan, the Committee will have the authority
and discretion to select from among the Eligible Individuals those persons who
shall receive Awards, to determine the time or times of receipt, to determine
the types of Awards and the number of shares covered by the Awards, to establish
the terms, conditions, performance criteria (including Performance Measures),
restrictions, vesting requirements and other provisions of such Awards, and
(subject to the restrictions imposed by Section 9) to modify or waive, at or
after the Date of Grant of an Award, the vesting, exercisability or other terms
of an Award or otherwise amend, cancel, or suspend Awards.

 

(b) The Committee will have the authority to determine to what extent, and under
what circumstances Awards may be settled or exercised in cash, shares of Stock,
other securities, other Awards or other property, or canceled, forfeited, or
suspended and the method or methods by which Awards may be settled, exercised,
canceled, forfeited, or suspended; and to what extent, and under what
circumstances the delivery of cash, Stock, other securities, other Awards or
other property and other amounts payable with respect to an Award shall be
deferred either automatically or at the election of the Participant or of the
Committee.

 

(c) To the extent that the Committee determines that the restrictions imposed by
the Plan preclude the achievement of the material purposes of the Awards in
jurisdictions outside the United States, the Committee will have the authority
and discretion to modify those restrictions as the Committee determines to be
necessary or appropriate to conform to applicable requirements or practices of
jurisdictions outside of the United States, and to provide for subplans created
under the Plan in any such jurisdiction outside the United States.

 

(d) The Committee will have the authority and discretion to interpret,
administer, reconcile any inconsistency in, correct any defect in and/or supply
any omission in the Plan and any instrument or agreement relating to an Award
granted under the Plan, to establish, amend, and rescind any rules and
regulations relating to the Plan, to determine the terms and provisions of any
Award Agreement made pursuant to the Plan, and to make all other determinations
and take any other action that may be necessary or advisable for the
administration of the Plan.

 

(e) Any interpretation of the Plan by the Committee and any decision made by it
under the Plan is final and binding on all persons.

 

(f) In controlling and managing the operation and administration of the Plan,
the Committee shall take action in a manner that conforms to the Certificate of
Incorporation and Bylaws and other organizational documents of the Company, and
applicable state corporate law.

 

6



--------------------------------------------------------------------------------

3.3 Delegation by Committee.

Except to the extent prohibited by applicable law or the applicable rules of a
stock exchange, the Committee may allocate all or any portion of its
responsibilities and powers to any one or more of its members and may delegate
all or any part of its responsibilities and powers to any person or persons
selected by it. Any such allocation or delegation may be revoked by the
Committee at any time. Without limiting the generality of the foregoing, the
Committee may delegate to one or more officers of the Company or any Affiliate
or Subsidiary the authority to act on behalf of the Committee with respect to
any matter, right, obligation, or election which is the responsibility of or
which is allocated to the Committee herein, and which may be so delegated as a
matter of law, except for grants of Awards to persons (i) subject to Section 16
of the Act or (ii) who are, or who are reasonably expected to be, “covered
employees” for purposes of Code Section 162(m).

 

3.4 Information to be Furnished to Committee.

The Company and Subsidiaries shall furnish the Committee with such data and
information as it determines may be required for it to discharge its duties. The
records of the Company and Subsidiaries as to an employee’s or Participant’s
employment (or other provision of services), termination of employment (or
cessation of the provision of services), leave of absence, reemployment and
compensation shall be conclusive on all persons unless determined to be
incorrect. Participants and other persons entitled to benefits under the Plan
must furnish the Committee such evidence, data or information as the Committee
considers desirable to carry out the terms of the Plan

SECTION 4

OPTIONS AND SARS

 

4.1 Definitions.

 

(a) Each Option granted under the Plan shall be subject to an Award Agreement.
All Options granted under the Plan shall be NQO’s unless the applicable Award
Agreement expressly states that the Option is intended to be an ISO. ISO’s shall
be granted only to Eligible Persons who are employees of the Company, its
Affiliates or its Subsidiaries, and no ISO shall be granted to any Eligible
Person who is ineligible to receive an ISO under the Code. In the case of an
ISO, the terms and conditions of such grant shall be subject to and comply with
such rules as may be prescribed by Section 422 of the Code. If for any reason an
Option intended to be an ISO (or any portion thereof) shall not qualify as an
ISO, then, to the extent of such nonqualification, such Option or portion
thereof shall be regarded as a NQO appropriately granted under the Plan.

 

(b) A stock appreciation right (a “SAR”) entitles the Participant to receive, in
cash or Stock (as determined in accordance with subsection 8.8, a payment equal
to (or otherwise based on) the excess (if any) of: (a) the Fair Market Value of
a specified number of shares of Stock at the time of exercise; over (b) an
Exercise Price established by the Committee. Each SAR granted under the Plan
shall be subject to an Award Agreement.

 

4.2 Exercise.

Unless otherwise provided by the Committee in an Award Agreement: (i) each
Option and SAR shall vest and become exercisable with respect to 25% of the
shares of Stock subject to such Option or SAR on each of the first four
anniversaries of the Date of Grant (the “Option Period” or “SAR Period”, as
applicable), subject to continued employment or service of the Participant
through each such vesting date; (ii) both the unvested and the vested portion of
an Option and SAR shall expire upon the termination of the Participant’s
employment or service for Cause; (iii) upon retirement (in accordance with
applicable policy), each Option and SAR shall vest based on prorated time
elapsed, and the vested portion of the Options and

 

7



--------------------------------------------------------------------------------

SARs shall remain exercisable during the 1-year period immediately following
such retirement (upon death after retirement, any then vested Options and SARs
remain exercisable for 2 years following death); (iv) upon the Participant’s
involuntary termination of employment or service with retirement eligibility at
termination or immediately following any applicable severance period, each
Option and SAR shall vest based on prorated time elapsed, including any
applicable severance period, and the vested portion of the Options and SARs
shall remain exercisable during the 1-year period immediately following such
termination (upon death after such termination, any then vested Options and SARs
remain exercisable for 2 years following death); (v) upon the Participant’s
involuntary termination of employment or service prior to retirement
eligibility, each Option and SAR shall vest based on prorated time elapsed,
including any applicable severance period, and the vested portion of the Options
and SARs shall remain exercisable for 1 year (upon death after such termination,
any then vested Options/SARs remain exercisable for 2 years following death);
(vi) upon the Participant’s death while employed, each Option and SAR shall
become vested with respect to the next tranche of shares of Stock scheduled to
vest, and the vested portion of the Options and SARs shall remain exercisable
for 2 years; (vii) upon the Participant’s termination of employment or service
due to resignation, any then vested Options and SARs remain exercisable for 90
days (upon death after such resignation, any then vested Options and SARs remain
exercisable for 1 year following death); and (viii) each Option and SAR shall
continue to vest during any applicable short-term disability period, and upon
the Participant’s becoming eligible for long-term disability benefits, each
Option and SAR shall become vested with respect to the next tranche of shares of
Stock scheduled to vest (including short-term disability period) and the vested
portion of the Options and SARs shall remain exercisable for 2 years thereafter;
provided, however, that notwithstanding any vesting dates set by the Committee,
the Committee may, in its sole discretion, accelerate the exercisability of any
Option and/or SAR, which acceleration shall not affect the terms and conditions
of such Option and/or SAR other than with respect to exercisability; and
provided, further, that in no event shall any Option or SAR remain outstanding
past its originally scheduled expiration date (and such originally scheduled
expiration date shall not exceed ten years from the Date of Grant).

 

4.3 Payment of Option Exercise Price.

The payment of the Exercise Price of an Option granted under this Section 4
shall be subject to the following:

 

(a) Subject to the following provisions of this subsection 4.3, the full
Exercise Price for shares of Stock purchased upon the exercise of any Option
shall be paid at the time of such exercise (except that, in the case of an
exercise arrangement approved by the Committee and described in
paragraph 4.3(c), payment may be made as soon as practicable after the
exercise).

 

(b) Subject to applicable law, the Exercise Price shall be payable in cash,
check, cash equivalent or by tendering, by either actual delivery of shares or
by attestation, shares of Stock acceptable to the Committee, and valued at Fair
Market Value as of the day of exercise, or in any combination thereof, as
determined by the Committee.

 

(c)

Subject to applicable law, the Committee may permit a Participant to elect to
pay the Exercise Price upon (i) the exercise of an Option by irrevocably
authorizing a third party to sell shares of Stock (or a sufficient portion of
the shares) acquired upon exercise of the Option and remit to the Company a
sufficient portion of the sale proceeds to pay the entire Exercise Price and any
tax withholding resulting from such exercise, (ii) upon a “net exercise”
procedure approved by the Committee or (iii) such other method which is approved
by the Committee. Notwithstanding the foregoing, if on the last day of the
Option Period, the Fair Market Value exceeds the Exercise Price, the Participant
has not

 

8



--------------------------------------------------------------------------------

  exercised the Option, and the Option has not expired, such Option shall be
deemed to have been exercised by the Participant on such last day by means of a
net exercise and the Company shall deliver to the Participant the number of
shares of Stock for which the Option was deemed exercised less such number of
shares of Stock required to be withheld to cover the payment of the Exercise
Price and all applicable required withholding taxes.

 

4.4 No Repricing.

Except for either adjustments pursuant to paragraph 8.3 (relating to changes in
capital structure), or reductions of the Exercise Price approved by the
Company’s stockholders, the Exercise Price for any outstanding Option may not be
decreased after the Date of Grant nor may an outstanding Option granted under
the Plan be surrendered to the Company as consideration for the grant of a
replacement Option with a lower exercise price.

 

4.5 Compliance With Laws, etc.

Notwithstanding the foregoing, in no event shall a Participant be permitted to
exercise an Option in a manner which the Committee determines would violate the
Sarbanes-Oxley Act of 2002, or any other applicable law or the applicable rules
and regulations of the Securities and Exchange Commission or the applicable
rules and regulations of any securities exchange or inter-dealer quotation
system on which the securities of the Company are listed or traded.

 

4.6 Grants of Options and SARs.

An Option may but need not be in tandem with a SAR, and a SAR may but need not
be in tandem with an Option (in either case, regardless of whether the original
award was granted under this Plan or another plan or arrangement). If an Option
is in tandem with a SAR, the Exercise Price of both the Option and SAR shall be
the same, and the exercise of the Option or SAR with respect to a share of Stock
shall cancel the corresponding tandem SAR or Option right with respect to such
share.

SECTION 5

FULL VALUE AWARDS

 

5.1 Definition.

A “Full Value Award” is a grant (other than an Option or a SAR) of one or more
shares of Stock or a right to receive one or more shares of Stock in the future
(including, without limitation, unrestricted Stock, restricted Stock or
restricted stock units, performance Stock or performance stock units, and
deferred stock or deferred stock units), with such grant subject to the
provisions of Section 7.2 and to one or more of the following, as determined by
the Committee:

 

(a) The grant shall be in consideration of a Participant’s previously performed
services, or surrender of other compensation that may be due.

 

(b) The grant shall be contingent on the achievement of performance or other
objectives during a specified period.

 

(c) The grant shall be subject to a risk of forfeiture or other restrictions
that will lapse upon the achievement of one or more goals relating to completion
of service by the Participant, or achievement of performance or other
objectives, or a combination of any of the foregoing.

The grant of Full Value Awards may also be subject to such other conditions,
restrictions and contingencies, as determined by the Committee. Each Full Value
Award shall be evidenced by an Award Agreement. Unless otherwise provided by the
Committee in an Award Agreement:

 

9



--------------------------------------------------------------------------------

(i) all vested and unvested Full Value Awards shall terminate upon termination
of employment or service for Cause or upon the Participant’s resignation;
(ii) upon retirement (in accordance with applicable policy), Full Value Awards
shall vest based on prorated time elapsed (no further vesting after subsequent
death); (iii) upon involuntary termination of employment or service with
retirement eligibility at termination or immediately following any applicable
severance period, Full Value Awards shall vest based on prorated time elapsed,
including any applicable severance period (no further vesting after subsequent
death); (iv) upon involuntary termination of employment or service prior to
retirement eligibility, Full Value Awards shall vest based on prorated time
elapsed, including any applicable severance period (no further vesting after
subsequent death); (v) upon death while employed, Full Value Awards shall become
vested with respect to the next tranche of shares of Stock scheduled to vest;
and (vi) Full Value Awards continue vesting on their regular schedule during
short-term disability period (but cease vesting upon becoming eligible to
receive long-term disability benefits and shall become vested with respect to
the next tranche of shares of Stock scheduled to vest, including any short term
disability period).

SECTION 6

CASH INCENTIVE AWARDS

A Cash Incentive Award is the grant of a right to receive a payment of cash (or
in the discretion of the Committee, Stock having value equivalent to the cash
otherwise payable) that is contingent on achievement of performance objectives
over a specified period established by the Committee. The grant of Cash
Incentive Awards may also be subject to such other conditions, restrictions and
contingencies, as determined by the Committee. Each Cash Incentive Award shall
be evidenced by an Award Agreement.

SECTION 7

RESTRICTIONS ON AWARDS

 

7.1 Performance-Based Compensation.

The Committee may designate an Award granted to any Participant as
Performance-Based Compensation intended to qualify as “performance–based
compensation” under Section 162(m) of the Code. Notwithstanding anything in the
Plan to the contrary, if the Company determines that a Participant who has been
granted an Award designated as Performance-Based Compensation is not (or is no
longer) a “covered employee” (within the meaning of Section 162(m) of the Code),
the terms and conditions of such Award may be modified without regard to any
restrictions or limitations set forth in this Section 7.1 (but subject otherwise
to the provisions of Section 9). To the extent required by Code section 162(m),
any Full Value Award designated as Performance-Based Compensation shall be
conditioned on the achievement of one or more performance objectives, based on
the Performance Measures selected by the Committee, and the following provisions
of this Section 7.1 shall apply:

 

(a) Discretion of Committee with Respect to Performance-Based Compensation.

With regard to a particular Performance Period, the Committee shall have sole
discretion to select the length of such Performance Period, the type(s) of
Performance-Based Compensation to be issued, the Performance Measure that will
be used to establish the Performance Goal(s), the kind(s) and/or level(s) of the
Performance Goals(s) that is (are) to apply and the Performance Formula. Within
the first 90 days of a Performance Period (or, if longer or shorter, within the
maximum period allowed under Section 162(m) of the Code), the Committee shall,
with regard to the Performance-Based Compensation to be issued for such
Performance Period, exercise its discretion with respect to each of the

 

10



--------------------------------------------------------------------------------

matters enumerated in the immediately preceding sentence and record the same in
writing.

 

(b) Performance Measures.

The “Performance Measures” shall be based on any one or more of the following
Company, Subsidiary, operating unit or division performance measures: (i) net
earnings or net income (before or after taxes); (ii) basic or diluted earnings
per share (before or after taxes); (iii) net revenue or net revenue growth;
(iv) gross revenue or gross revenue growth, gross profit or gross profit growth;
(v) net operating profit (before or after taxes); (vi) return measures
(including, but not limited to, return on investment, assets, capital, employed
capital, invested capital, equity, or sales); (vii) cash flow measures
(including, but not limited to, operating cash flow, free cash flow, and cash
flow return on capital), which may but are not required to be measured on a per
share basis; (viii) earnings before or after taxes, interest, depreciation
and/or amortization (including EBIT and EBITDA); (ix) gross or net operating
margins; (x) productivity ratios; (xi) share price (including, but not limited
to, growth measures and total stockholder return); (xii) expense targets or cost
reduction goals, general and administrative expense savings; (xiii) operating
efficiency; (xiv) objective measures of customer satisfaction; (xv) working
capital targets; (xvi) measures of economic value added or other ‘value
creation’ metrics; (xvii) inventory control; (xviii) enterprise value;
(xix) sales; (xx) stockholder return; (xxi) client retention; (xxii) competitive
market metrics; (xxiii) employee retention; (xxiv) timely completion of new
product rollouts; (xxv) timely launch of new facilities; (xxvi) objective
measures of personal targets, goals or completion of projects (including but not
limited to succession and hiring projects, completion of specific acquisitions,
reorganizations or other corporate transactions or capital-raising transactions,
expansions of specific business operations and meeting divisional or project
budgets); (xxvii) system-wide revenues; (xxviii) market share; (xxix) cost of
capital, debt leverage year-end cash position or book value; (xxx) strategic
objectives, development of new product lines and related revenue; (xxxi) sales
and margin targets or international operations; (xxxii) safety performance;
(xxxiii) environmental performance; or (xxxiv) any combination of the foregoing.
Each goal may be expressed on an absolute and/or relative basis, may be based on
or otherwise employ comparisons based on internal targets, the past performance
of the Company and/or the past or current performance of other companies, and in
the case of earnings-based measures, may use or employ comparisons relating to
capital, stockholders equity and/or shares outstanding, investments or to assets
or net assets. The Committee also has the authority to provide for accelerated
vesting of any Award based on the achievement of Performance Goals pursuant to
the Performance Measure specified in this paragraph. To the extent required
under Section 162(m) of the Code, the Committee shall, within the first 90 days
of a Performance Period (or, if longer or shorter, within the maximum period
allowed under Section 162(m) of the Code), define in an objective fashion the
manner of calculating the Performance Measure it selects to use for such
Performance Period.

 

(c) Modification of Performance Goal(s).

In the event that applicable tax and/or securities laws change to permit
Committee discretion to alter the governing Performance Measure without
obtaining shareholder approval of such alterations, the Committee shall have
sole discretion to make such alterations without obtaining shareholder approval.
The Committee is authorized at any time during the first 90 days of a
Performance Period (or, if longer or shorter, within the maximum period allowed
under Section 162(m) of the Code), or at any time thereafter to the extent the
exercise of such authority at such time would not cause the Performance-Based
Compensation granted to any Participant for such Performance Period to fail to
qualify as “performance-based compensation” under Section 162(m) of the Code, in
its sole discretion, to adjust or modify the calculation of a Performance Goal
for

 

11



--------------------------------------------------------------------------------

such Performance Period, based on and in order to appropriately reflect the
following events: (a) asset write-downs; (b) litigation or claim judgments or
settlements; (c) the effect of changes in tax laws, accounting principles, or
other laws or regulatory rules affecting reported results; (d) any
reorganization and restructuring programs; (e) extraordinary nonrecurring items
as described in Accounting Standards Codification Topic 225-20 (or any successor
pronouncement thereto) and/or in management’s discussion and analysis of
financial condition and results of operations appearing in the Company’s annual
report to shareholders for the applicable year; (f) material acquisitions or
divestitures; (g) any other specific unusual or nonrecurring events, or
objectively determinable category thereof; (h) foreign exchange gains and
losses; and (i) a change in the Company’s fiscal year.

 

(d) Payment of Performance-Based Compensation.

Unless otherwise provided in the applicable Award Agreement, and except as
otherwise provided in the Plan relating to vesting upon certain terminations of
employment or service, a Participant must be employed by the Company on the last
day of a Performance Period to be eligible for payment in respect of a
Performance-Based Compensation for such Performance Period. A Participant shall
be eligible to receive payment in respect of Performance-Based Compensation only
to the extent that: (A) the Performance Goals for such period are achieved; and
(B) all or some of the portion of such Participant’s Performance-Based
Compensation has been earned for the Performance Period based on the application
of the Performance Formula to such achieved Performance Goals.

 

(e) Certification.

Following the completion of a Performance Period, the Committee shall review and
certify in writing whether, and to what extent, the Performance Goals for the
Performance Period have been achieved and, if so, calculate and certify in
writing that amount of the Performance-Based Compensation earned for the period
based upon the Performance Formula. The Committee shall then determine the
amount of each Participant’s Performance-Based Compensation Award actually
payable for the Performance Period and, in so doing, may apply Negative
Discretion.

 

(f) Use of Negative Discretion.

In determining the actual amount of an individual Participant’s
Performance-Based Compensation Award for a Performance Period, the Committee may
reduce or eliminate the amount of the Performance Compensation Award earned
under the Performance Formula in the Performance Period through the use of
Negative Discretion. Unless otherwise provided in the applicable Award
Agreement, the Committee shall not have the discretion to (A) grant or provide
payment in respect of Performance-Based Compensation Awards for a Performance
Period if the Performance Goals for such Performance Period have not been
attained; or (B) increase a Performance Compensation-Based Award above the
applicable limitations set forth in Section 8.2 of the Plan.

 

(g) Timing of Award Payments.

Unless otherwise provided in an Award Agreement, Performance-Based Compensation
granted for a Performance Period shall be paid to Participants as soon as
administratively practicable following completion of the certifications required
by Section 7.1(e). Any Performance-Based Compensation that has been deferred
shall not (between the date as of which the Award is deferred and the payment
date) increase (i) with respect to Performance-Based Compensation that is
payable in cash, by a measuring factor for each fiscal year greater than a
reasonable rate

 

12



--------------------------------------------------------------------------------

of interest set by the Committee or (ii) with respect to Performance-Based
Compensation that is payable in shares of Stock, by an amount greater than the
appreciation of a share of Stock from the date such Award is deferred to the
payment date.

 

7.2 Four-Year Minimum Vesting.

If the right to become vested in an Award is conditioned on the completion of a
specified period of service with the Company or the Subsidiaries, without
achievement of Performance Measures or other performance objectives (whether or
not related to Performance Measures) being required as a condition of vesting,
and without it being granted in lieu of other compensation, then the required
period of service for full vesting shall be not less than four years, or ratably
(whether monthly, quarterly, annual or otherwise) over not less than a four-year
period, and if the right to become vested in an Award is conditioned on the
achievement of Performance Measures or other performance objectives (whether or
not related to Performance Measures, and without it being granted in lieu of
other compensation), then the required period of service for full vesting shall
be not less than one year (in either case, subject to acceleration of vesting,
to the extent permitted by the Committee, in the event of the Participant’s
death, disability, retirement, or involuntary termination of employment or
service) (as applicable, the “Minimum Vesting Schedule”); provided, however,
that the foregoing limitation of this subsection 7.2 does not apply to an Award
that is granted with respect to 2010 performance, or as an inducement to a
person being hired or rehired by the Company or any of its Subsidiaries;
provided, further, that the Committee in its discretion may modify or accelerate
the vesting schedule of an Award, or remove, waive or modify any applicable
performance objectives (subject to Section 7.1 in the case of an Award intended
to qualify as Performance-Based Compensation), so long as in no event shall the
revised vesting schedule be no more rapid than the Minimum Vesting Schedule;
and, provided, still further, that the Minimum Vesting Schedule need not be
applied to such grants that, when taken together with other Awards not subject
to the Minimum Vesting Schedule (other than Options and SARs), comprise Awards
with respect to a number of shares of Stock that does not exceed, in the
aggregate, five percent (5%) of the maximum number of shares of Stock that may
be delivered to Participants and their beneficiaries under the Plan as set forth
in Section 8.2(a) (as adjusted pursuant to Sections 8.2 and 8.3).

SECTION 8

OPERATION AND ADMINISTRATION

 

8.1 Effective Date.

The Plan shall be effective as of the Effective Date. In the event of Plan
termination, the terms of the Plan shall remain in effect as long as any Awards
under it are outstanding; provided, however, that no Awards may be granted under
the Plan after the ten-year anniversary of the Effective Date.

 

8.2 Shares and Other Amounts Subject to Plan.

The shares of Stock for which Awards may be granted under the Plan shall be
subject to the following:

 

(a) The shares of Stock with respect to which Awards may be made under the Plan
shall be shares currently authorized but unissued or, to the extent permitted by
applicable law, currently held or acquired by the Company as treasury shares,
including shares purchased in the open market or in private transactions or a
combination of the foregoing.

 

(b) Subject to the following provisions of this Section 8.2 and Section 8.3, the
maximum number of shares of Stock that may be delivered to Participants and
their beneficiaries under the Plan shall be 9,020,960 shares.

 

13



--------------------------------------------------------------------------------

(c) Any shares of Stock (i) tendered by a Participant or withheld by the Company
in connection with the payment of the Exercise Price or (ii) tendered by a
Participant or withheld by the Company to satisfy any tax withholding obligation
in connection with an Award or (iii) subject to a SAR that are not issued in
connection with the stock settlement of the SAR on exercise thereof, in each
case shall not be counted toward the number of shares listed in Section 8.2(b).

 

(d) To the extent provided by the Committee, any Award may be settled in cash
rather than Stock, although if an Award provides for possible settlement in
Stock, all shares of Stock covered by the Award for which settlement is actually
made in cash shall be counted toward the number of shares listed in
Section 8.2(b).

 

(e) Any shares of Stock covered by an Award that are not delivered to a
Participant or beneficiary because the Award is forfeited or canceled shall not
be counted toward the number of shares listed in Section 8.2(b).

 

(f) Any shares of Stock issued in connection with the substitution for, or
assumption of, awards previously granted by an entity that is acquired by the
Company or any Affiliate or Subsidiary through a merger, acquisition or business
combination (collectively, “Substitute Awards”) shall not be counted toward the
number of shares listed in Section 8.2(b).

 

(g) Subject to Section 8.3, the following additional maximums are imposed under
the Plan.

 

  (i) The maximum number of shares of Stock that may be delivered to
Participants and their beneficiaries with respect to ISOs granted under the Plan
shall be 9,020,960 shares, provided, that the Substitute Awards intended to
qualify as ISOs, if any shall be counted toward the number of shares listed in
this paragraph (i).

 

  (ii) The maximum number of shares that may be covered by Awards granted to any
one Participant during any one calendar-year period pursuant to Section 4
(relating to Options and SARs) shall be 300,000 shares. For purposes of this
paragraph (ii), if an Option is in tandem with a SAR, such that the exercise of
the Option or SAR with respect to a share of Stock cancels the tandem SAR or
Option right, respectively, with respect to such share, the tandem Option and
SAR rights with respect to each share of Stock shall be counted as covering only
one share of Stock for purposes of applying the limitations of this
paragraph (ii).

 

  (iii) The maximum number of shares of Stock that may be issued in conjunction
with Awards granted to any one Participant during any one-calendar-year period
pursuant to Section 5 (relating to Full Value Awards) and Section 6 (relating to
Cash Incentive Awards, but only to the extent they are settled in Stock) shall
be 200,000 shares. The maximum number of shares of Stock that may be issued in
conjunction with Awards granted pursuant to Section 5 (relating to Full Value
Awards) and Section 6 (relating to Cash Incentive Awards, but only to the extent
they are settled in Stock) over the life of the Plan shall be 3,000,000 shares.

 

  (iv)

For Full Value Awards that are intended to be Performance-Based Compensation, no
more than 200,000 shares of Stock may be delivered pursuant to such Awards
granted to any one Participant during any one-calendar-year

 

14



--------------------------------------------------------------------------------

  period (regardless of whether settlement of the Award is to occur prior to, at
the time of, or after the time of vesting); provided further that:

 

(A) If the Awards are denominated in Stock but an equivalent amount of cash is
delivered in lieu of delivery of shares of Stock, the foregoing limit shall be
applied based on the methodology used by the Committee to convert the number of
shares of Stock into cash.

 

(B) If delivery of Stock or cash is deferred until after shares of Stock have
been earned, any adjustment in the amount delivered to reflect actual or deemed
investment experience after the date the shares are earned shall be disregarded.

 

  (v) The aggregate number of the Company’s Stock (i) issued to insiders of the
Company, within any one year period, and (ii) issuable to insiders of the
Company, at any time, under the Plan, or when combined with all of the Company’s
other security-based compensation arrangements, shall not exceed 10% of the
Company’s total issued and outstanding Stock, respectively.

 

  (vi) For Cash Incentive Awards that are intended to be Performance-Based
Compensation, the maximum amount payable to any Participant with respect to any
Performance Period shall equal $200,000 multiplied by the number of calendar
months included in that Performance Period; provided further that:

 

(A) If the Awards are denominated in cash but an equivalent amount of Stock is
delivered in lieu of delivery of cash, the foregoing limit shall be applied to
the cash based on the methodology used by the Committee to convert the cash into
shares of Stock.

 

(B) If delivery of Stock or cash is deferred until after cash has been earned,
any adjustment in the amount delivered to reflect actual or deemed investment
experience after the date the cash is earned shall be disregarded.

 

  (vii) The maximum aggregate number of the shares of Stock that may be
delivered with respect to Emergence Date Grants shall be 4,245,158 shares,
provided, that all shares of Stock covered by an Emergence Date Grant for which
settlement is actually made in cash shall be counted toward the number of shares
listed in this Section 8.2(g)(vii) and, for purposes of clarity, counted toward
the number of shares listed in Section 8.2(b).

 

8.3 Changes in Capital Structure and Similar Events.

In the event of (x) a corporate transaction involving the Company (including,
without limitation, any dividend (other than regular cash dividends or other
distribution (whether in the form of cash, shares of Stock, other securities or
other property), stock split, extraordinary cash dividend, recapitalization,
reorganization, merger, consolidation, split-up, spin-off, sale of assets or
subsidiaries, combination or exchange of shares, issuance of warrants or other
rights to acquire Stock or other securities of the Company), (y) other similar
corporate transaction or event that affects the shares of Stock, or (z) unusual
or nonrecurring events affecting the Company, any Affiliate or Subsidiary, or
the financial statements of the Company, any Affiliate or Subsidiary, or changes
in applicable rules, rulings, regulations or other requirements of any
governmental body or securities

 

15



--------------------------------------------------------------------------------

exchange or inter-dealer quotation system, accounting principles or law, then
the Committee shall make an equitable or proportionate adjustment to prevent
undue dilution or enlargement of the intended benefits or potential benefits of
the Award consistent with the purposes of the Plan, including without limitation
any or all of the following: (i) adjustment of the number and kind of shares or
other securities which may be delivered under the Plan; (ii) adjustment of the
number and kind of shares subject to outstanding Awards; (iii) adjustment of the
Exercise Price of outstanding Options and SARs; (iv) adjustment of any
applicable performance measures (including without limitation, Performance
Measures and Performance Goals and (v) any other adjustments that the Committee
determines to be equitable (which may include, without limitation,
(I) replacement of Awards with other Awards which the Committee determines have
comparable value and which are based on stock of a company resulting from the
transaction, (II) providing for a substitution or assumption of Awards,
accelerating the exercisability of, lapse of restrictions on, or termination of,
Awards or providing for a period of time for exercise prior to the occurrence of
such event (any such Award not so exercised shall terminate upon the occurrence
of such event); and (III) cancelling any one or more outstanding Awards and
causing to be paid to the holders thereof, in cash, shares of Stock, other
securities or other property, or any combination thereof, the value of such
Awards, if any, as determined by the Committee (which if applicable may be based
upon the price per share of Stock received or to be received by other
shareholders of the Company in such event), including without limitation, in the
case of an outstanding Option or SAR, a cash payment in an amount equal to the
excess, if any, of the Fair Market Value (as of a date specified by the
Committee) of the shares of Stock subject to such Option or SAR over the
aggregate Exercise Price of such Option or SAR, respectively (it being
understood that, in such event, any Option or SAR having a per share Exercise
Price equal to, or in excess of, the Fair Market Value of a share of Stock
subject thereto may be canceled and terminated without any payment or
consideration therefor). Any adjustment in ISOs under this Section 8.3 (other
than any cancellation of ISOs) shall be made only to the extent not constituting
a “modification” within the meaning of Section 424(h)(3) of the Code, and any
adjustments under this Section 8.3 shall be made in a manner which does not
adversely affect the exemption provided pursuant to Rule 16b-3 under the Act.
The Company shall give each Participant notice of any adjustment hereunder. Any
such adjustment shall be conclusive and binding for all purposes.

 

8.4 General Restrictions.

Delivery of shares of Stock or other amounts under the Plan shall be subject to
the following: The obligation of the Company to settle Awards in Stock or other
consideration shall be subject to all applicable laws, rules, and regulations,
and to such approvals by governmental agencies as may be required.
Notwithstanding any terms or conditions of any Award to the contrary, the
Company shall be under no obligation to offer to sell or to sell, and shall be
prohibited from offering to sell or selling, any shares of Stock pursuant to an
Award unless such shares have been properly registered for sale pursuant to the
Securities Act with the Securities and Exchange Commission or unless the Company
has received an opinion of counsel, satisfactory to the Company, that such
shares may be offered or sold without such registration pursuant to an available
exemption therefrom and the terms and conditions of such exemption have been
fully complied with. The Company shall be under no obligation to register for
sale under the Securities Act any of the shares of Stock to be offered or sold
under the Plan. The Committee shall have the authority to provide that all
certificates for shares of Stock or other securities of the Company or any
Affiliate or Subsidiary delivered under the Plan shall be subject to such stop
transfer orders and other restrictions as the Committee may deem advisable under
the Plan, the applicable Award Agreement, the Federal securities laws, or the
rules, regulations and other requirements of the Securities and Exchange
Commission, any securities exchange or inter-dealer quotation system upon which
such shares or other securities are then listed or quoted and any other
applicable Federal, state, local or non-U.S. laws, and the Committee may cause a

 

16



--------------------------------------------------------------------------------

legend or legends to be put on any such certificates to make appropriate
reference to such restrictions. To the extent that the Plan provides for
issuance of stock certificates to reflect the issuance of shares of Stock, the
issuance may be effected on a non-certificated basis, to the extent not
prohibited by applicable law or the applicable rules of any stock exchange.
Notwithstanding any provision in the Plan to the contrary, the Committee
reserves the right to add any additional terms or provisions to any Award
granted under the Plan that it in its sole discretion deems necessary or
advisable in order that such Award complies with the legal requirements of any
governmental entity to whose jurisdiction the Award is subject.

 

8.5 Tax Withholding.

All distributions under the Plan are subject to withholding of all applicable
federal, state, local and foreign taxes, and the Committee may condition the
delivery of any shares or other benefits under the Plan on satisfaction of the
applicable withholding obligations. If permitted by the Committee (in its sole
discretion), such withholding obligations may be satisfied (i) through cash
payment by the Participant; (ii) through the surrender of shares of Stock which
the Participant already owns; (iii) through the surrender of shares of Stock to
which the Participant is otherwise entitled under the Plan, provided, however,
that such shares under the preceding clause (ii) or this clause (iii) may be
used to satisfy not more than the Company’s minimum statutory withholding
obligation (based on minimum statutory withholding rates for Federal and state
tax purposes, including payroll taxes, that are applicable to such supplemental
taxable income) or (iv) by such other method as specified by the Committee.

 

8.6 Grant and Use of Awards.

The grant and use of Awards under the Plan shall be subject to the following:

 

(a) In the discretion of the Committee, a Participant may be granted any Award
permitted under the provisions of the Plan, and more than one Award may be
granted to a Participant. Subject to subsection 4.4 (relating to repricing),
Awards may be granted as alternatives to or replacement of awards granted or
outstanding under the Plan, or any other plan or arrangement of the Company or a
Subsidiary (including a plan or arrangement of a business or entity, all or a
portion of which is acquired by the Company or a Subsidiary).

 

(b) Subject to the overall limitation on the number of shares of Stock that may
be delivered under the Plan in Section 8.2(b), the Committee may use available
shares of Stock as the form of payment for compensation, grants or rights earned
or due under any other compensation plans or arrangements of the Company or a
Subsidiary, including any Substitute Awards.

 

(c) Notwithstanding the provisions of subsection 4.2, Options and SARs granted
under the Plan in replacement for awards under plans and arrangements of a
company assumed in business combinations may provide for exercise prices that
are less than the Fair Market Value of the Stock at the time of the replacement
grants, if the Committee determines that such exercise price is appropriate to
preserve the economic benefit of the award.

 

8.7 Dividends and Dividend Equivalents.

An Award (including without limitation an Option or SAR) may provide the
Participant with the right to receive dividend or dividend equivalent payments
with respect to shares of Stock subject to the Award (both before and after the
shares of Stock subject to the Award is earned, vested, or acquired), which
payments may be either made currently or credited to an account for the
Participant, and may be settled in cash or shares of Stock, as determined by the
Committee; provided that no dividend equivalents shall be payable in respect of
outstanding (i) Options or SARs or (ii) unearned Performance-Based

 

17



--------------------------------------------------------------------------------

Compensation Awards or other unearned Awards subject to performance conditions
(other than or in addition to the passage of time) (although dividend
equivalents may be accumulated in respect of unearned Awards and paid within 15
days after such Awards are earned and become payable or distributable). Any such
settlements, and any such crediting of dividends or dividend equivalents or
reinvestment in shares of Stock, may be subject to such conditions, restrictions
and contingencies as the Committee shall establish, including the reinvestment
of such credited amounts in Stock equivalents.

 

8.8 Settlement of Awards.

The obligation to make payments and distributions with respect to Awards may be
satisfied through cash payments, the delivery of shares of Stock, the granting
of replacement Awards, or combination thereof as the Committee shall determine.
Satisfaction of any such obligations under an Award, which is sometimes referred
to as “settlement” of the Award, may be subject to such conditions, restrictions
and contingencies as the Committee shall determine. The Committee may permit or
require the deferral of any Award payment or distribution, subject to such rules
and procedures as it may establish, which may include provisions for the payment
or crediting of interest or dividend equivalents, and may include converting
such credits into deferred Stock equivalents. Each Subsidiary shall be liable
for payment of cash due under the Plan with respect to any Participant to the
extent that such benefits are attributable to the services rendered for that
Subsidiary by the Participant. Any disputes relating to liability of a
Subsidiary for cash payments shall be resolved by the Committee.

 

8.9 Transferability.

 

(a) Each Award shall be exercisable only by a Participant during the
Participant’s lifetime, or, if permissible under applicable law, by the
Participant’s legal guardian or representative. Except as otherwise provided by
the Committee, no Award under the Plan may be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by a Participant other
than by will or by the laws of descent and distribution and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company, an Affiliate or a Subsidiary;
provided that the designation of a beneficiary shall not constitute an
assignment, alienation, pledge, attachment, sale, transfer or encumbrance.

 

(b) Notwithstanding the foregoing, the Committee may, in its sole discretion,
permit Awards (other than ISOs) to be transferred by a Participant, without
consideration, subject to such rules as the Committee may adopt consistent with
any applicable Award Agreement to preserve the purposes of the Plan, to: (A) any
person who is a “family member” of the Participant, as such term is used in the
instructions to Form S-8 under the Securities Act or any successor form
(collectively, the “Immediate Family Members”); (B) a trust solely for the
benefit of the Participant and his or her Immediate Family Members; (C) a
partnership or limited liability company whose only partners or shareholders are
the Participant and his or her Immediate Family Members; or (D) any other
transferee as may be approved either (I) by the Board or the Committee in its
sole discretion, or (II) as provided in the applicable Award Agreement; (each
transferee described in clauses (A), (B), (C) and (D) above is hereinafter
referred to as a “Permitted Transferee”); provided that the Participant gives
the Committee advance written notice describing the terms and conditions of the
proposed transfer and the Committee notifies the Participant in writing that
such a transfer would comply with the requirements of the Plan. and provided
further that any Permitted Transferee may be

 

18



--------------------------------------------------------------------------------

  required by the Committee to execute an agreement satisfactory to the Company
evidencing its agreement to be bound by and subject to all of the terms and
conditions of the Plan and any applicable Award Agreement relating to the
transferred Award.

 

(c) The terms of any Award transferred in accordance with the immediately
preceding sentence shall apply to the Permitted Transferee and any reference in
the Plan, or in any applicable Award Agreement, to a Participant shall be deemed
to refer to the Permitted Transferee, except that (i) Permitted Transferees
shall not be entitled to transfer any Award, other than by will or the laws of
descent and distribution; (ii) Permitted Transferees shall not be entitled to
exercise any transferred Option unless there shall be in effect a registration
statement on an appropriate form covering the shares of Stock to be acquired
pursuant to the exercise of such Option if the Committee determines, consistent
with any applicable Award Agreement, that such a registration statement is
necessary or appropriate; (iii) the Committee or the Company shall not be
required to provide any notice to a Permitted Transferee, whether or not such
notice is or would otherwise have been required to be given to the Participant
under the Plan or otherwise; and (iv) the consequences of the termination of the
Participant’s employment by, or services to, the Company, an Affiliate or a
Subsidiary under the terms of the Plan and the applicable Award Agreement shall
continue to be applied with respect to the Participant, including, without
limitation, that an Option shall be exercisable by the Permitted Transferee only
to the extent, and for the periods, specified in the Plan and the applicable
Award Agreement.

 

8.10 Form and Time of Elections.

Unless otherwise specified herein, each election required or permitted to be
made by any Participant or other person entitled to benefits under the Plan, and
any permitted modification, or revocation thereof, shall be in a writing (which
may be electronic) filed with the Committee at such times, in such form, and
subject to such restrictions and limitations, not inconsistent with the terms of
the Plan, as the Committee shall require.

 

8.11 Agreement With Company.

An Award under the Plan shall be subject to such terms and conditions, not
inconsistent with the Plan, as the Committee shall, in its sole discretion,
prescribe. The terms and conditions of any Award to any Participant shall be
reflected in such form of written (including electronic) document as is
determined by the Committee. A copy of such document shall be provided to the
Participant, and the Committee may, but need not require that the Participant
sign a copy of such document. Such document is referred to in the Plan as an
“Award Agreement” regardless of whether any Participant signature is required.

 

8.12 Action by Company or Subsidiary.

Any action required or permitted to be taken by the Company or any Subsidiary
shall be by resolution of its board of directors, or by action of one or more
members of the board (including a committee of the board) who are duly
authorized to act for the board, or (except to the extent prohibited by
applicable law or applicable rules of any stock exchange) by a duly authorized
officer of such company.

 

8.13 Gender and Number.

Where the context admits, words in any gender shall include any other gender,
words in the singular shall include the plural and the plural shall include the
singular.

 

8.14 Limitation of Implied Rights.

 

(a)

Neither a Participant nor any other person shall, by reason of participation in
the Plan, acquire any right in or title to any assets, funds or property of the
Company or any

 

19



--------------------------------------------------------------------------------

  Subsidiary whatsoever, including, without limitation, any specific funds,
assets, or other property which the Company or any Subsidiary, in its sole
discretion, may set aside in anticipation of a liability under the Plan. A
Participant shall have only a contractual right to the shares of Stock or
amounts, if any, payable under the Plan, unsecured by any assets of the Company
or any Subsidiary, and nothing contained in the Plan shall constitute a
guarantee that the assets of the Company or any Subsidiary shall be sufficient
to pay any benefits to any person.

 

(b) The Plan does not constitute a contract of employment, and selection as a
Participant will not give any participating employee the right to be retained in
the employ of the Company or any Subsidiary, or the right to continue to provide
services to the Company or any Subsidiary, nor any right or claim to any benefit
under the Plan, unless such right or claim has specifically accrued under the
terms of the Plan. Except as otherwise provided in the Plan, no Award under the
Plan shall confer upon the holder thereof any rights as a stockholder of the
Company prior to the date on which the individual fulfills all conditions for
receipt of such rights.

 

(c) There is no obligation for uniformity of treatment of Participants or
holders or beneficiaries of Awards. The terms and conditions of Awards and the
Committee’s determinations and interpretations with respect thereto need not be
the same with respect to each Participant and may be made selectively among
Participants, whether or not such Participants are similarly situated.

 

8.15 Evidence.

Evidence required of anyone under the Plan may be by certificate, affidavit,
document or other information which the person acting on it considers pertinent
and reliable, and signed, made or presented by the proper party or parties.

 

8.16 No Section 83(b) Elections Without Consent of Company.

No election under Section 83(b) of the Code or under a similar provision of law
may be made unless expressly permitted by the terms of the applicable Award
Agreement or by action of the Committee in writing prior to the making of such
election. If a Participant, in connection with the acquisition of shares of
Stock under the Plan or otherwise, is expressly permitted to make such election
and the Participant makes the election, the Participant shall notify the Company
of such election within ten days of filing notice of the election with the
Internal Revenue Service or other governmental authority, in addition to any
filing and notification required pursuant to Section 83(b) of the Code or other
applicable provision.

 

8.17 Payments to Persons Other Than Participants.

If the Committee shall find that any person to whom any amount is payable under
the Plan is unable to care for his affairs because of illness or accident, or is
a minor, or has died, then any payment due to such person or his estate (unless
a prior claim therefor has been made by a duly appointed legal representative)
may, if the Committee so directs the Company, be paid to his spouse, child,
relative, an institution maintaining or having custody of such person, or any
other person deemed by the Committee to be a proper recipient on behalf of such
person otherwise entitled to payment. Any such payment shall be a complete
discharge of the liability of the Committee and the Company therefor.

 

8.18 Nonexclusivity of the Plan.

The adoption of this Plan by the Board shall not be construed as creating any
limitations on the power of the Board to adopt such other incentive arrangements
as it may deem desirable, including, without limitation, the granting of stock
options otherwise than under this Plan, and such arrangements may be either
applicable generally or only in specific cases.

 

20



--------------------------------------------------------------------------------

8.19 No Trust or Fund Created.

Neither the Plan nor any Award shall create or be construed to create a trust or
separate fund of any kind or a fiduciary relationship between the Company, or
any Affiliate or Subsidiary, on the one hand, and a Participant or other person
or entity, on the other hand. No provision of the Plan or any Award shall
require the Company, for the purpose of satisfying any obligations under the
Plan, to purchase assets or place any assets in a trust or other entity to which
contributions are made or otherwise to segregate any assets, nor shall the
Company maintain separate bank accounts, books, records or other evidence of the
existence of a segregated or separately maintained or administered fund for such
purposes. Participants shall have no rights under the Plan other than as
unsecured general creditors of the Company.

 

8.20 Reliance on Reports.

Each member of the Committee and each member of the Board shall be fully
justified in acting or failing to act, as the case may be, and shall not be
liable for having so acted or failed to act in good faith, in reliance upon any
report made by the independent public accountant of the Company and its
Affiliates and Subsidiaries and/or any other information furnished in connection
with the Plan by any agent of the Company or the Committee or the Board, other
than himself.

 

8.21 Relationship to Other Benefits.

No payment under the Plan shall be taken into account in determining any
benefits under any pension, retirement, profit sharing, group insurance or other
benefit plan of the Company except as otherwise specifically provided in such
other plan.

 

8.22 Governing Law.

The Plan shall be governed by and construed in accordance with the internal laws
of the State of Delaware applicable to contracts made and performed wholly
within the State of Delaware, without giving effect to the conflict of laws
provisions thereof.

 

8.23 Severability.

If any provision of the Plan or any Award or Award Agreement is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
person or entity or Award, or would disqualify the Plan or any Award under any
law deemed applicable by the Committee, such provision shall be construed or
deemed amended to conform to the applicable laws, or if it cannot be construed
or deemed amended without, in the determination of the Committee, materially
altering the intent of the Plan or the Award, such provision shall be construed
or deemed stricken as to such jurisdiction, person or entity or Award and the
remainder of the Plan and any such Award shall remain in full force and effect.

 

8.24 Obligations Binding on Successors.

The obligations of the Company under the Plan shall be binding upon any
successor corporation or organization resulting from the merger, consolidation
or other reorganization of the Company, or upon any successor corporation or
organization succeeding to substantially all of the assets and business of the
Company.

 

8.25 Designation and Change of Beneficiary.

Each Participant may file with the Committee a written designation of one or
more persons as the beneficiary(ies) who shall be entitled to receive the
amounts payable with respect to an Award, if any, due under the Plan upon his
death. A Participant may, from time to time, revoke or change his beneficiary
designation without the consent of any prior beneficiary by filing a new
designation with the Committee. The last such designation received by the
Committee shall be controlling; provided, however, that no designation, or
change or revocation thereof, shall be effective unless received by the
Committee prior to the Participant’s death, and in no event shall it be
effective as of a date prior to such

 

21



--------------------------------------------------------------------------------

receipt. If no beneficiary designation is filed by a Participant, the
beneficiary shall be deemed to be his or her spouse or, if the Participant is
unmarried at the time of death, his or her estate.

 

8.26 Clawback/Forfeiture of Awards.

Notwithstanding anything to the contrary contained herein, an Award Agreement
may provide that the Committee may in its sole discretion cancel such Award if
the Participant, without the consent of the Company, while employed by or
providing services to the Company or any Affiliate or Subsidiary, or after
termination of such employment or service, violates a non-competition,
non-solicitation or non-disclosure covenant or agreement or otherwise has
engaged in or engages in Detrimental Activity that is in conflict with or
adverse to the interest of the Company, any Affiliate or Subsidiary, including
fraud or conduct contributing to any financial restatements or irregularities,
as determined by the Committee in its sole discretion. The Committee may also
provide in an Award Agreement that if the Participant otherwise has engaged in
or engages in any activity referred to in the preceding sentence, the
Participant will forfeit any gain realized on the vesting or exercise of such
Award, and must repay the gain to the Company. The Committee may also provide in
an Award Agreement that if the Participant receives any amount in excess of what
the Participant should have received under the terms of the Award for any reason
(including without limitation by reason of a financial restatement, mistake in
calculations or other administrative error), then the Participant shall be
required to repay any such excess amount to the Company.

 

8.27 Code Section 162(m) Re-approval.

If so determined by the Committee, the provisions of the Plan regarding
Performance-Based Compensation Awards shall be submitted for re-approval by the
shareholders of the Company no later than the first shareholder meeting that
occurs in the fifth year following the year that shareholders previously
approved such provisions, for purposes of exempting certain Awards granted after
such time from the deduction limitations of Section 162(m) of the Code. Nothing
in this subsection, however, shall affect the validity of Awards granted after
such time if such shareholder approval has not been obtained.

 

8.28 Code Section 409A.

It is intended that the provisions of this Plan comply with Section 409A of the
Code, and all provisions of this Plan shall be construed and interpreted in a
manner consistent with the requirements for avoiding taxes or penalties under
Section 409A. Except as permitted under Section 409A of the Code, any deferred
compensation (within the meaning of Section 409A of the Code) payable to or for
the benefit of a Participant subject to U.S. tax (a “U.S. Participant”) may not
be reduced by, or offset against, any amount owing by the Participant to the
Corporation or any of its Affiliates or Subsidiaries. Notwithstanding anything
in this Plan to the contrary, if a U.S. Participant becomes entitled to receive
payment in respect of any Award as a result of his or her “separation from
service” (within the meaning of Section 409A of the Code), and the U.S
Participant is a “specified employee” (within the meaning of Section 409A of the
Code) at the time of his or her separation from service, and the Committee makes
a good faith determination that (i) all or a portion of the Award constitutes
“deferred compensation” (within the meaning of Section 409A of the Code) and
(ii) any such deferred compensation that would otherwise be payable during the
six-month period following such separation from service is required to be
delayed pursuant to the six-month delay rule set forth in Section 409A of the
Code in order to avoid taxes or penalties under Section 409A of the Code, then
payment of such “deferred compensation” shall not be made to the U.S Participant
before the date which is six months after the date of his or her separation from
service (and shall be paid (without interest, dividends, dividend equivalents or
any compensation for any loss in market value or otherwise which occurs during
such period) in a single lump sum on the first day of the seventh month
following the date of such separation from service) or, if earlier, the U.S
Participant’s date of death. (For illustrative purposes only, if a U.S
Participant who is a specified employee subject to the provisions of the
previous sentence incurs a separation from service on

 

22



--------------------------------------------------------------------------------

January 16 of a calendar year, any payments of deferred compensation that would
be payable to such U.S Participant during the six-month period from such
January 16 through July 16 shall be accumulated and paid in a single lump sum to
such U.S Participant on July 17 of such calendar year, or, if earlier, such U.S
Participant’s date of death.) Unless otherwise provided by the Committee, in the
event that the timing of payments in respect of any Award (that would otherwise
be considered “deferred compensation” subject to Section 409A of the Code) would
be accelerated upon the occurrence of a Disability, no such acceleration shall
be permitted unless the Disability also satisfies the definition of “Disability”
pursuant to Section 409A of the Code. Each U.S Participant, any beneficiary or
the U.S Participant’s estate, as the case may be, is solely responsible and
liable for the satisfaction of all taxes and penalties that may be imposed on or
for the account of such U.S Participant in connection with this Plan (including
any taxes and penalties under Section 409A of the Code), and neither the Company
nor any Affiliate or Subsidiary shall have any obligation to indemnify or
otherwise hold such U.S Participant or beneficiary or the U.S Participant’s
estate harmless from any or all of such taxes or penalties. Notwithstanding any
provision of the Plan to the contrary, in the event that the Committee
determines that any amounts payable hereunder will be taxable to a Participant
under Section 409A of the Code prior to payment to such Participant of such
amount, the Company may (i) adopt such amendments to the Plan and Awards and
appropriate policies and procedures, including amendments and policies with
retroactive effect, that the Committee determines necessary or appropriate to
preserve the intended tax treatment of the benefits provided by the Plan and
Awards hereunder and/or (ii) take such other actions as the Committee determines
necessary or appropriate to avoid or limit the imposition of an additional tax
under Section 409A of the Code.

SECTION 9

AMENDMENT AND TERMINATION

The Board may, at any time, amend or terminate the Plan, and the Board or the
Committee may amend any Award Agreement, provided that no amendment or
termination may, in the absence of written consent to the change by the affected
Participant (or, if the Participant is not then living, the affected
beneficiary), adversely affect the rights of any Participant or beneficiary
under any Award granted under the Plan prior to the date such amendment is
adopted by the Board (or the Committee, if applicable); and further provided
that adjustments pursuant to Section 8.3 shall not be subject to the foregoing
limitations of this Section 9; and further provided that the provisions of
subsection 4.4 (relating to repricing) cannot be amended unless the amendment is
approved by the Company's stockholders. Approval by the Company’s stockholders
will be required for any material revision to the terms of the Plan, with the
determination of “material revision” to be made in accordance with the
definition provided under the rules of the New York Stock Exchange. Unless
otherwise determined by the Board, no amendment requiring stockholder approval
under Treasury Regulation Section 1.162-27 or Section 422 of the Code shall be
valid unless such stockholder approval is secured as provided therein.

*            *             *            *            *            *   
         *            *            *             *            *

[Signature page follows]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Plan to be executed by a duly
authorized officer this 1st day of September, 2012.

 

RESOLUTE FOREST PRODUCTS INC. By:  

/s/ Richard Garneau

  Richard Garneau   President and Chief Executive Officer

 

24